DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority to priority to 62/714,305 filed on 08/03/2018.

Status of Claims
Claims 1-20 are pending; and claim 3 is withdrawn. Claims 1, 2 and 4-20 are under examination. Claims 19-20 are allowed.

Information Disclosure Statement
At this time an IDS has not been filed by Applicant.

Election/Restrictions
Applicant’s election of the species, detailed below, in the reply filed on Sept 6 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant elected the PDL1/PD1 (checkpoint) inhibitor, durvalumab, and the radiotherapy combination of 
	(1) image guided radiotherapy (IGRT), 
	(2) intensity modulated radiation therapy (IMRT), 
	(3) volumetric modulated arc therapy (VMAT), and 
	( 4) stereotactic body radiation therapy (SBRT), aka SABR. 
	These elections read upon claims 1, 2 and 4-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites:

    PNG
    media_image1.png
    211
    858
    media_image1.png
    Greyscale

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 100 mg -1000 mg, and the claim also recites multiple narrower ranges (for example 100-900mg, 100-800 mg etc.) which is/are the narrower statement of the range/limitation, and does not make sense for “combinations thereof”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2 and 4-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment pancreatic cancer with the PDL1/PD1 (checkpoint) inhibitor durvalumab in combination with SABR (aka SRBT) radiotherapy, does not reasonably provide enablement for the full scope of any cancer with any PDL1/PD1 (checkpoint) inhibitor in combination with radiation therapy, such as those claimed (IGRT, IMRT, VMAT) other than SABR/SBRT.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 1 is directed to a method of treating a cancer in a subject, comprising:
administering to the subject an effective amount of an agent that inhibits binding of PDL1/PD1 (checkpoint) inhibitor, such as durvalumab as per claim 2); and
administering to the subject an effective dosage of radiotherapy (SABR aka SBRT), thereby treating the cancer (pancreatic) in the subject (human subject as per claim 6).
Claims 1, 2 and 4-18 are not enabled for the full scope of the methods claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

The predictability or unpredictability of the art: 
The instant claimed invention is highly unpredictable since one skilled in the art  recognizes the unpredictability of the treatment of cancer with PDL1/PD1 (checkpoint inhibitors) and radiotherapy. 
Koo et al.1 discloses that while checkpoint inhibitors (such as PDL1 and PD1) have emerged as promising anticancer therapies, including advanced melanoma and NSCLC, see abstract, it points out that in preclinical tumor tissue studies in patients receiving neoadjuvant chemo-radiotherapy (RT) reported that PD-L1 expression was increased in tumor cells (thus noting the potential as a targeted therapy), but its influence on prognosis is very conflicting, see page 257, column 1. 
Further, Gong2 seemingly confirms the findings of Koo in terms of toxicity, where it teaches that with combined RT and PD/1PDL1 blockade, several preclinical studies demonstrated more findings of abnormal alveoli, inflammatory changes, exudates in the alveolar septa, and cardiac toxicity in mice receiving thoracic RT and anti-PD-1 therapy, when compared to controls, though effects on survival have been mixed, see page 12 of 17, column 1.
 Gong also goes on to note in preclinical mouse toxicity trials, a combination of radiotherapy (RT) with PD1 blockade worsened survival (36% survival) vs RT alone (70% survival), see page 6 of 17, column 2. Gong notes an increase in T-cell infiltrates with RT and PD1 combination therapy compared to radiotherapy alone due to enhanced healthy tissue damage by T-cell activation attributed to the addition of PD-1 blockade, Id. 
Gong notes that incorporating PD-1 blockade to cardiac RT in mice has also shown to decrease survival and exacerbate cardiac dysfunction and myocarditis that are CD8+ T-cell-mediated, see Id. 
Even in the instances of positive results of combination RT and PD-1 therapy with regard to NSCLC, Gong cautions “[i]n spite of these interesting clinical results, no data are provided on the type, dose, schedule of radiotherapy or the tumor burden of patients receiving therapy making the results hard to interpret,” see page 8 of 17, column 1. 
Therefore, the unpredictability of treating the broad scope of cancers with radiation therapy and PDL1/PD1 checkpoint inhibitors as noted by the art is a Wands factor to demonstrate the lack of enablement of the full scope of the claimed invention.
The breadth of the claims
The instant claims are deemed very broad since these claims read on treatment of any cancer as claimed by claim 1.  Further, claim 1 and the balance of claims are not so limited to the enabled scope of SABR as the radiotherapy and durvalumab as the PD1/PDL1 checkpoint inhibitor of choice. The broad scope is a Wands factors weighing against enablement of claim 1’s full scope. While the dependent rejected claims narrow scope with regard the drug used, dosing and in claim 7 pancreatic cancer, etc., they all depend from broad non-enabled claim 1 and are similarly rejected.  Only claims 19-20 that sufficiently narrow the scope of the invention to the enabled embodiments avoid the lack of enablement rejection.
 
The amount of direction or guidance presented, and the presence or absence of working examples
It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
Applicant’s elected species, durvalumab and SABR are enabled as per the specification where at paragraph 148, Table 8, notes either the stabilization of disease (SD) of pancreatic cancer or a partial response (PR) in patients listed therein, thereby enabling the scope of treating pancreatic cancer with the enabled combination of durvalumab and SABR. As noted above, claim 1 is broader than the enabled scope as claiming any PDL1/PD1 (checkpoint) inhibitor in combination with any radiation therapy for the treatment of any cancer. Further, the balance of dependent claims 2 and 4-18, are directed to non-enabled embodiments.  
Further, in searching the claimed invention, the Examiner notes the Tuli 2019 reference3, where first named author Tuli is also the solo inventor of this pending application. The subject matter of Tuli 2019 reference appears to be the proposed working example of the pending application “Durvarad A Phase ½ Stud of Durvalumab and SABR”, Table 8 of the specification. The Tuli 2019 references discloses “[t]he regimen [SABR in combination with durvalumab] was safe, well tolerated and appears to be clinically active with high rates of margin-negative resection [for the treatment of locally advanced pancreatic cancer],” see abstract, Conclusion.
Therefore, in view of the Wands factors as discussed above, particularly the breadth of the claims to treat any cancer, with any radiotherapy and any PD1/PDL1 checkpoint inhibitor; the state of the art (as noted above by Koo and Gong references) and lack of amount of direction or guidance presented (the only working example provided is directed solely to durvalumab, SABR as the radiotherapy and pancreatic cancer as cancer treated), Applicant fails to provide information sufficient to practice the invention as broadly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. Journal of Clinical Oncology 36, no. 6_suppl (February 20, 2018) 455-455, cited by the Examiner.
	Claims 1-2, 4 and 6 disclose a method of treating a cancer in a subject, comprising:
	administering to the subject an effective amount of an agent that inhibits binding of PD-L1 to PD1 (checkpoint inhibitor, such as durvalumab as per claims 2 and 4); and
	administering to the subject an effective dosage of radiotherapy, thereby treating the cancer in the subject (human subject as per claim 6).
	Regarding claims 1, 2 and 6, Joshi teaches the administration of human patient subjects with PDL1/PD1 inhibitor, Durvalumab, in combination with radiotherapy, for the treatment of bladder cancer, see Background and Methods. 
	Regarding claims 11, 13, 14 and 15 and the limitation of durvalumab given 1-5 weeks, every 28 days, 2-50 weeks, 10-50 weeks, Joshi teaches administration of durvalumab on days 1 and 28 (4 weeks), Q4 weekly durvalumab after 4 weeks for up to 12 months, see Methods. 
	Accordingly, the claimed invention is anticipated by the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
    

    
        1 Koo et al. (Radiat Oncol J 2016;34(4):250-259 )
        2 Gong et al. Journal for ImmunoTherapy of Cancer volume 6, Article number: 46 (2018)
        3 Tuli et al. Abstract B58: A phase I/II study of durvalumab and stereotactic radiotherapy in locally advanced pancreatic cancer, Cancer Res (2019) 79 (24_Supplement): B58.